Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 1 of 14 Page ID
                                #:47968



 1 Paul R. Kiesel (SBN 119854)
     kiesel@kiesel.law
 2 Stephanie M. Taft (SBN 311599)
 3   taft@kiesel.law
   KIESEL LAW LLP
 4 8648 Wilshire Boulevard
   Beverly Hills, CA 90211-2910
 5 Tel: 310-854-4444
   Fax: 310-854-0812
 6
 7 Lead/Liaison Counsel for Plaintiffs
 8    Spencer P. Hugret (SBN 240424)        Frank P. Kelly III (SBN 83473)
       shugret@grsm.com                       fkelly@shb.com
 9    Amy Maclear (SBN 215638)              Amir M. Nassihi (SBN 235936)
       amaclear@grsm.com                      anassihi@shb.com
10    GORDON REES SCULLY                    Andrew L. Chang (SBN 222309)
11    MANSUKHANI LLP                          achang@shb.com
      Embarcadero Center West               SHOOK HARDY & BACON L.L.P.
12    275 Battery Street, Suite 2000        555 Mission Street, Suite 2300
      San Francisco, CA 94111               San Francisco, CA 94105
13    Tel: 415-986-5900                     Tel: 415-544-1900
      Fax: 415-986-8054                     Fax: 415-391-0281
14
15 Lead Counsel for Defendant
   Ford Motor Company
16
17                      UNITED STATES DISTRICT COURT
18                     CENTRAL DISTRICT OF CALIFORNIA
19
20 IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ml-02814-AB-PVC
   POWERSHIFT TRANSMISSION
21 PRODUCTS LIABILITY                    Assigned to: Judge Andre Birotte, Jr.
   LITIGATION                            Courtroom 7B
22
23 THIS DOCUMENT RELATES TO:             JOINT STATUS CONFERENCE
                                         STATEMENT
24     ALL CASES
25                                       Date: June 18, 2021
                                         Time: 11:00 a.m.
26                                       Courtroom: 7B
27
28
     00592753-1

                           JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 2 of 14 Page ID
                                #:47969



 1                The parties submit this Status Conference Statement in connection with the
 2 June 18, 2021 status conference.
 3                Pursuant to this Court’s Order granting a status conference (Dkt. No. 1126),
 4 Lead Counsel identifies below the matters they seek to raise at the June 18, 2021 status
 5 conference.
 6                I.    Plaintiffs’ Positions on Common Issues
 7                A.    Releasing Additional Cases to the IDP and Allowing Case-Specific
                        Discovery to Proceed in Stayed Cases
 8
 9                On November 2, 2018, this Court released 30 cases from the discovery stay and
10 into the Initial Disposition Pool (“IDP”) where both common and case specific
11 discovery could proceed. (Dkt. No. 136.) Since then, two cases have been tried and
12 gone to verdict, fifteen of CLR’s IDP cases were dismissed with prejudice and
13 subsequently settled with Ford, and two of Knight’s remaining IDP cases have settled.
14 Currently, eleven cases remain in the IDP.
15                Since the initial disposition pool was formed, hundreds of cases have remained
16 on a stay where no case specific discovery has proceeded. With each passing day,
17 these stayed plaintiffs are prejudiced by their inability to subpoena case specific
18 records from third parties. For example, automotive dealers are only required to keep
19 and maintain invoices, estimates, and all records with a consumer (such as emails and
20 texts) created to obtain the customer’s authorization, for three years. Similarly, all
21 work orders and records supplementing the work order to obtain additional
22 authorization from the customer, need only be maintained by dealers for three years.
23 B&P §9884.11; See also https://www.bar.ca.gov/pdf/writeitright.pdf. Many of the
24 currently stayed cases in this MDL have been stayed since November 2018, and were
25 filed long before that date. These plaintiffs must be given access to the discovery
26 process.
27                This forms the basis for both of Lead Counsel’s forthcoming requests: to
28
     00592753-1
                                                     1
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 3 of 14 Page ID
                                #:47970



 1 release at least 19 additional cases into the IDP1, and to allow those 19 cases, and all
 2 other currently stayed and newly added cases to proceed with case-specific discovery.
 3 This would minimize the amount of prejudice that each plaintiff continues to endure
 4 with each passing year, as memories fade and as dealers undergo new management.
 5 These plaintiffs have a right to litigate their cases, free from excessive delay. Opening
 6 case-specific discovery would present zero risk of prejudice to Ford since there would
 7 be no duplication among the plaintiffs. These plaintiffs need access to the justice
 8 system, and with case specific discovery halted, they are not getting that much
 9 deserved access.
10                There are several major benefits that would result from releasing all cases from
11 their case specific discovery stay. First, Ford would be able to learn about the number
12 of repair opportunities that each plaintiff has had or the number of times that a plaintiff
13 has tried fixing their vehicle. As we have seen from Pedante and Quintero, these
14 questions are key to Ford admitting liability under Song Beverly, and resolving these
15 factual disputes will actually give Ford an incentive to make reasonable settlement
16 offers. Second, it will alleviate the concern that many plaintiffs have regarding
17 spoliation of evidence by dealerships around the state, many of which are not privy to
18 the holding pattern that buyers have been placed in within this MDL. Third, allowing
19 case specific discovery to proceed would expedite settlement. In the current scheme,
20 only cases released into the IDP get to engage in case specific discovery. After that,
21 what realistically happens is that the cases wait for years – close to a trial setting date
22 – before there are reasonable and meaningful settlement negotiations. This largely
23 stems from the fact that Ford, as it has informally stated in past conversations, needs
24 to learn about the case and acquire the plaintiff’s sworn testimony. By allowing each
25 firm to begin that process now, future cases released into the IDP can be immediately
26
27  This Court should allow Lead Counsel to confer among the remaining firms to decide
     1


28 which cases would be best suited to be released to the IDP.
     00592753-1
                                                      2
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 4 of 14 Page ID
                                #:47971



 1 set for trial. This will allow more cases to resolve on a rolling basis and to have a
 2 reasonable prospect of settling in less than a few years. Plaintiffs who remain on a
 3 stay have very little ability to make demands or accept offers because they are unable
 4 to discover the true value of their claims under the Song Beverly Act.Ford will not
 5 suffer any prejudice by this request. According to Ford’s most recent master case list,
 6 there are currently over 30 firms with active cases in this MDL, not including Knight
 7 Law. Approximately 20 of these law firms are the same firms that had stayed cases in
 8 June and July of 2020. About 20 different firms have, therefore, had cases stayed for
 9 over one year, with no progress whatsoever. Currently, stayed plaintiffs have no
10 evidence in support of their own claims, which severely limits any real prospect of
11 settlement. This pattern cannot continue.
12                B.    Reopening Common Discovery
13                It was never this Court’s intention to keep common discovery closed. Indeed,
14 this concept was discussed in early 2019 during a hearing with this Court, where Lead
15 Counsel expressed the concern about completing MDL-wide “common” discovery
16 during a three-month period. In doing so, this Court acknowledged that common
17 discovery was not officially closed, and that the relevant deadlines applied only to the
18 initial 30 IDP cases:
19            MR. KIESEL: The only exception, just to make sure the record is clear,
              is, if there are witnesses that, for example, we cannot schedule between now
20
              and May 29th that we know are common discovery witnesses…I anticipate
21            taking those depositions on a different set of IDP cases, but they will be
              common discovery issues, just not on the first 30 cases. But they will not be
22
              the same witness. They will be different witnesses.
23
24            THE COURT: Okay. All right.
                                          …
25
              MR. KIESEL: Is it the Court's view -- so I'm clear here -- that once we hit June
26
              1st [2020], that in terms of the MDL, absent extraordinary circumstances, all of
27            the common discovery in the MDL … is over, that's my date, and we're done?
28
     00592753-1
                                                    3
                                   JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 5 of 14 Page ID
                                #:47972



 1            THE COURT: No.
 2 (March 6, 2019 Hrg. Trns., p. 87: 6-15; p. 88: lns. 19-25.)
 3                Accordingly, Lead Counsel requests that, upon adding new cases to the IDP,
 4 that common discovery be reopened to allow additional common issues to be resolved
 5 and new depositions to proceed. Lead Counsel will work with the individual
 6 plaintiff’s firms to determine what set of common depositions or written discovery
 7 might help resolve their individual, particularized issues, and to determine which
 8 common discovery should be taken in order to avoid a flood of new discovery, which
 9 is not Lead Counsel’s intent. For instance, Lead Counsel is aware that Ford has not
10 yet produced accident/injury data in its possession (last claiming privilege as to many
11 of these documents), documents relating to global warranty spending in certain years,
12 and has attempted to prevent depositions of Ford’s automotive safety officers.
13 Additionally, there were several 30(b)(6) deponents who were produced in 2019, who
14 Plaintiffs would argue were inappropriate and lacked knowledge about the categories
15 they were produced on. In light of the rapid discovery cut off deadlines in 2019, and
16 the number of disputes that needed to be resolved with Ford at every turn, Lead
17 Counsel and other plaintiff’s firms simply did not have the manpower or ability to
18 follow up on every loose end. Additionally, it would be patently unfair to only allow
19 five or six months’ worth of common discovery for an entire MDL – particularly
20 where the federal deadlines to compel certain discovery is so lengthy. Generally
21 speaking, discovery periods in MDL’s typically last for years before the bellwether
22 trials proceed. Common discovery must be allowed to proceed for the remaining cases
23 in this MDL too.
24                Finally, it should be noted that Lead Counsel does intend to allow individual
25 plaintiff’s firms to participate in the common discovery process for their own cases,
26 so long as the common discovery is non-duplicative. Not only is this delegation ability
27 inherent in Lead Counsel’s powers, but it will help minimize Ford’s argument about
28 overlap in work. This Court has already recognized Lead Counsel’s ability and power
     00592753-1
                                                    4
                                   JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 6 of 14 Page ID
                                #:47973



 1 to delegate out non-duplicative “common” work to other plaintiff’s firms:
 2
 3            MR. NASSIHI: One of the -- just to address a couple of the comments very
              briefly, the -- one of the goals of an MDL is to appoint counsel who will
 4
              efficiently and effectively move the litigation forward. We've read the
 5            appointment order… differently in terms of the section saying that delegation
              of the global discovery role, delegation of some kind of significant role like
 6
              that needs to be vetted by the Court, authorized by the Court…
 7
              THE COURT: Hold on. Look. If he's raising an issue that is not duplicative,
 8            he gets to do it. I don't have -- I don't have to agree with it, but I don't
 9            think there's anything that authorizes me from -- anything in the order
              that suggests he can't do it.
10
11 (Apr. 12, 2019 Tr., 53: 8-19, 54: 12- 16.)
12
13       This Court’s statement was correct and is also consistent with prevailing case

14 law which allows for the same.
15      C.     Ford’s Identification of Cases it Seeks to Dismiss Per Vargas

16                During the December 8, 2020 hearing with this Court, Ford represented that

17 “there are cases that are subject to the order to show cause issued in the Vargas class
18 action.” (Dec. 8, 2020 Hrg. Trns., p. 14: 3-4.) At the same hearing, Mr. Hugret also
19 stated the following:
20
              MR. HUGRET: Just keep in mind, Your Honor, a lot of these firms also have
21
              OSC responses that we're working through that have come in for the Vargas
22            order. So we have to rectify the responses with the current status of
              the case and see what's left in terms of whether resolution is reached or the
23
              cases should be dismissed.
24
25 Id. p. 16: 12-17.
26                Presently, Lead Counsel has no understanding of whether there are still stayed
27 cases in this MDL which Ford will seek to dismiss for failing to opt-out of Vargas. If
28 there are such cases, it is not fair for those cases to continue to sit at a standstill only
     00592753-1
                                                     5
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 7 of 14 Page ID
                                #:47974



 1 to be dismissed in the forthcoming years. Lead Counsel therefore requests that Ford
 2 produce a list to Lead Counsel and to this Court identifying which cases it will seek
 3 dismissal on for failure to opt-out, so that those issues can be resolved now instead of
 4 months or years down the line.
 5                II.   Ford’s Combined Response to Plaintiffs’ Multiple Positions on
                        Common Issues
 6
 7                As ordered by this court, prior to submission of this Joint Status Report, Lead
 8 Counsel for Ford met and conferred with Lead Counsel for Plaintiffs regarding each
 9 of the topics identified above. With regard to cases which Plaintiff Lead Counsel may
10 seek to add to the IDP set, Ford’s counsel inquired which individual Plaintiffs wished
11 to have their cases added to the IDP and, more specifically, which Plaintiffs wish to
12 engage in case specific discovery for fear that information related to their cases may
13 be lost. Plaintiff Lead Counsel was unable to identify any specific Plaintiff or other
14 Plaintiffs’ counsel who have raised any such concern. The same goes for the apparent
15 concern that discovery is necessary to “give Ford an incentive to make reasonable
16 settlement offers.” Again, Plaintiff Lead Counsel could not identify any specific
17 Plaintiff or their counsel, outside of KLG, who have raised this particular issue.2
18                Ford has not been made aware of any other Plaintiffs or their counsel who are
19 concerned with the pace of settlement Ford has, and continues to, engage in, in both pending
20 and newly filed cases. Ford has also not been informed of any specific Plaintiffs or their
21 counsel, other than KLG, that have any of the concerns that Plaintiff Lead Counsel raises.
22
23   2
      Nor for that matter is Plaintiffs’ rendition of the historical cases and settlements
24   accurate. For example, Pedante and Quintero did not proceed as described in
     Plaintiff’s portion of this Report and, more importantly, it is public record that the
25   settlement offers Ford made early in each case were far more than what any verdict
26   could have ultimately been. For that matter, Ford has attempted to work with Lead
     Counsel on settlement protocols to facilitate settlement processes but, with the
27   exception of KLG cases, Lead Counsel directed Ford to work with individual Plaintiff
28   counsel directly. Ford has been doing so, and resolutions continue at a steady pace.
     00592753-1
                                                     6
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 8 of 14 Page ID
                                #:47975



 1                Notwithstanding, Ford is of course willing to continue to discuss and consider
 2 each of these issues if and when Plaintiffs who actually have these concerns are
 3 identified. Indeed, in the regular communications Ford continues to have with
 4 Plaintiff attorneys, not a single one has raised any issues.
 5                With regard to reopening common discovery, Ford notes that Plaintiff Lead
 6 Counsel previously advised this Court at the December 8, 2020 status conference that
 7 common discovery was essentially completed. For the same reason, Plaintiff Lead
 8 Counsel have withdrawn from the JCCP North. Nevertheless, during the meet and
 9 confer Ford asked Plaintiff Lead Counsel to identify specific common discovery
10 issues which need to be addressed but Plaintiff Lead Counsel was unable to identify
11 any. Ford also asked Lead Counsel to identify any deposition or discovery issues that
12 they believed remain open or had issues related to them and, again, they were not able
13 to identify any. They noted they would do so at a future point and discuss those with
14 Ford. Again, Ford notes it is premature to talk in the abstract about unidentified issues
15 that the parties have not discussed.
16                Additionally, while Lead Counsel have cited to several transcript excerpts in
17 support of their position that common discovery is not closed, Ford notes that each
18 excerpt has been taken out of context. Similarly, the quotes about delegating work to
19 other firms is incorrect.3
20
     3
      Lead Counsel’s over-extensive comments about their ability to delegate common
21
     discovery work is a non sequitur to this joint report and wholly unnecessary. Ford will
22   address it briefly, nonetheless, because Lead Counsel is attempting to reargue issues
     related to this Court’s tentative ruling on the submitted fee motions. This Court had
23
     made clear that authorization is needed to engage in common benefit work and Kiesel
24   Law had also separately committed that it would ask for authorization to add firms
25   for common work assistance. ECF No. 25 at 2(c) (noting “authorization.”); see also,
     4/18/18 Tr. at 7:11-7:18 (Lead Counsel agreeing it would get Court approval for any
26   subcommittees of other firms besides Kiesel Law to work on common issues if they
27   end up needing multiple firms for common work). Indeed, Ford’s April 2019 Motion
     to Clarify Role of Plaintiff Leadership was withdrawn on July 1, 2019, after Kiesel
28   Law pledged to immediately file and pursue a Common Benefit Fee Motion so as to
     00592753-1
                                                     7
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 9 of 14 Page ID
                                #:47976



 1                Finally, Ford and Plaintiffs’ Lead Counsel discussed the issue raised with respect to
 2 Vargas. Plaintiff Lead Counsel acknowledged that they have not actually had any
 3 discussions with any specific Plaintiff counsel and were not aware of the status of resolution
 4 of those Vargas issues. To the extent Plaintiff Lead Counsel faults Ford for this, Ford did
 5 attempt to work with Lead Counsel on this issue several times in 2020, but each time Plaintiff
 6 Lead Counsel advised Ford to work directly with the individual Plaintiff attorneys in this
 7 MDL on any non-KLG issue.
 8                Ford remains open and willing to further discussion of these issues with
 9 Plaintiffs’ Lead Counsel and the Court.
10                III.   Plaintiffs’ Brief Reply to Ford’s Position Statement
11                Lead Counsel will identify and provide this Court with a list of cases that can
12 be added to the IDP as soon as this Court authorizes 19 cases to be added. As to the
13 common discovery issue, Lead Counsel advised that the majority of its work had been
14 completed – Lead Counsel never stated that common discovery was over. (See, supra,
15 March 6, 2019 Hrg. Trns, pp. 3- 4.) Once common discovery is reopened, following
16 this Court’s acknowledgment at the March 6, 2019 status conference, Lead Counsel
17 can certainly provide Ford an anticipated list of “common” issues that the remaining
18 stayed plaintiff’s firms seek to resolve. Finally, with respect to Vargas, Lead Counsel
19 does not need to identify a list of Plaintiffs that did not opt out. Lead Counsel is not
20 involved in that class action: Ford is. If Ford intends to dismiss a case in this MDL
21 based on the plaintiff’s purported failure to opt out of the class action settlement, there
22 is no reason it cannot identify those cases now to streamline the dismissal process and
23 to avoid prejudice.
24                If Ford truly wants these cases to settle, it should not oppose Lead Counsel’s
25
26 address issues related to common benefit work. See ECF 349 (stipulation noting
   parties agreed that issues related to Ford’s Motion Clarifying Role of Plaintiff
27 Leadership would be “resolved by way of a Plaintiffs’ Motion Establishing a
28 Common Benefit Order”).
     00592753-1
                                                        8
                                     JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 10 of 14 Page ID
                                 #:47977



  1 efforts to allow these plaintiffs, who’ve been on a lengthy stay, to conduct discovery.
  2 It should not oppose the right for each plaintiff to give timely deposition testimony
  3 and to seek subpoenas or depositions from third parties. Ford should not oppose each
  4 plaintiffs’ effort to ascertain the nature and value of their own individual Song Beverly
  5 claims and to have equal and expedient access to justice.
  6                IV.   Proposed Attorney Fee, Cost and Expenses Protocol as to Knight
                         Law Group
  7
  8                Pursuant to this Court’s Order with regard to the anticipated motions for
  9 attorney fees, costs and expenses in Wirth v. Ford Motor Company matter (Dkt. No.
 10 1125) and this Court’s comments during the May 7, 2021 hearing on the Bagwell/Fort
 11 fee and costs/expenses motions, the Knight Law Plaintiffs have reviewed Judge
 12 Fischer’s 2021 Fee Order and conferred with Ford’s counsel. The parameters of the
 13 streamlined process continue to be discussed. The Knight Law Plaintiffs propose the
 14 following approach for purposes of the Wirth fee motion:
 15         All written and oral communications involved in the meeting and conferring
 16                with regard to the substance of the invoices, i.e. negotiations and potential
 17                compromises, be kept confidential and not subject to disclosure to the Court or
 18                other parties;
 19         In pursuit of recovery of attorney fees, costs and/or expenses, the Wirths will
 20                submit their invoices for attorney fees as well as a spreadsheet summarizing the
 21                costs and expenses to be sought;
 22         Ford will provide its objections, if any, to any of the tasks or costs by adding a
 23                column. Ford will support its objections with citations legal authority and
 24                references to evidence, which will be provided upon request. For categories of
 25                tasks to which Ford objects, Ford will provide its attorneys’ invoices for the
 26                corresponding task or category of tasks to provide two-sided transparency to
 27                the effort to resolve disputes rather than leaving the Wirths with inferior
 28                information to assess Ford’s objections;
      00592753-1
                                                       9
                                     JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 11 of 14 Page ID
                                 #:47978



  1         The parties shall thereafter meet and confer to determine whether any of the
  2                objections can be resolved;
  3         The Wirths will, if necessary, file motions for attorney fees, costs and/or
  4                expenses attaching as Exhibit A the product of the parties meet and confer
  5                efforts clearly identifying which entries are and are not in dispute and the total
  6                sums of the undisputed and disputed items;
  7         Exhibit A to the attorney fee motion will include a summary indicating the
  8                name of each biller, the hourly rate of that biller, and the time incurred by that
  9                biller;
 10                During the conferral about proposed protocol, Ford indicated its willingness to
 11 stipulate that costs and expenses are governed by Civil Code 1794, rather than federal
 12 rules. Ford will also consider stipulating that the Wirths are prevailing parties. Ford
 13 was unable to determine at the time of the conference whether it intends to use a fee
 14 expert in defense of the Wirth motions, which would affect the above proposal.
 15        The parties also discussed and contemplate continuing the deadline to file the
 16 Wirth motions to afford the Court time and opportunity to address the pending fee
 17 motions before the Court and to afford the parties adequate time to execute the above
 18 process, or version thereof. The parties also wish to hear the Court’s preferences.
 19                V.        Ford’s Position About Case-Specific Attorneys’ Fees, Cost and
                             Expense Recovery Protocol
 20
 21
                   On June 10, 2021, Counsel for Ford and KLG commenced conferral efforts
 22
      about a protocol for Wirth case fee motion per the Court’s directive. This was the first
 23
      of what Ford anticipates will be several conferral sessions before a mutually agreed
 24
      upon approach is memorialized and provided to the Court for comment and approval.
 25
      Given the time frame anticipated, Ford agreed to KLG’s second request to extend the
 26
      Wirth case fee motion filing deadline and associated briefing. Ford does not agree that
 27
      the Court must first issue a ruling in the Fort and Bagwell cases before the protocol
 28
      00592753-1
                                                       10
                                       JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 12 of 14 Page ID
                                 #:47979



  1 can be finalized. Indeed, Ford understood from the Court that the process ultimately
  2 agreed upon by the parties would be implemented for all the cases pending in the
  3 MDL where a case-specific motion for fees and costs was needed, including the case-
  4 specific fee motions filed in the Fort and Bagwell cases. Plaintiffs’ Liaison Counsel
  5 did not participate in the June 10, 2021.
  6                While some of the issues described above in Section V were raised and
  7 discussed, there was no agreement reached and there was nothing in writing provided
  8 for Ford’s review until the afternoon of June 11, 2021 just a few hours before this
  9 status conference was due. There are numerous other issues and processes in need of
 10 vetting and conferral. Ford foresees the conferral process for a streamlined approach
 11 to continue and that the parties will ideally present a joint proposal to the Court. If an
 12 agreement cannot be reached, Ford and Plaintiffs can present competing proposals for
 13 the Court’s consideration by August 15, 2021.
 14        VI.           KLG Planned Motion for Remand
 15                The parties have had an initial conference wherein Knight Law informed Ford’s
 16 counsel of its intent to request from the Court an opportunity to file one or more
 17 motions for remand. These motions, or one test motion involving a similarly situated
 18 group of cases, would address, among other issues, the lack of sufficient Amount in
 19 Controversy. For example, a case like Quintero v. Ford Motor Company, if reviewed
 20 on an individual basis or considered as a representative of other cases with similar
 21 damages, would not likely have been properly removed to federal court. Knight Law
 22 is in the process of auditing case files.
 23                Plaintiffs intend to have a formal conference with Ford’s counsel pursuant to
 24 Local Rule 7-3.
 25
 26
 27
 28
      00592753-1
                                                     11
                                    JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 13 of 14 Page ID
                                 #:47980



  1 DATED: June 11, 2021             Respectfully submitted,
  2
                                     KIESEL LAW LLP
  3
  4
                                     By:      /s/ Stephanie M. Taft
  5                                        Paul R. Kiesel
                                           Stephanie M. Taft
  6
  7                                        Liaison Counsel for Plaintiffs
  8
  9 DATED: June 11, 2021             Respectfully submitted,
 10                                  GORDON REES SCULLY MANSUKHANI,
 11                                  LLP
 12
 13                                  By:     /s/ Amy Maclear
                                           Spencer Hugret
 14                                        Amy Maclear
 15
                                           SHOOK HARDY BACON L.L.P.
 16                                        Frank P. Kelly III
 17                                        Amir M. Nassihi
                                           Andrew L. Chang
 18
 19                                        Co-Lead Counsel for Defendant
                                           Ford Motor Company
 20
 21
 22
 23
 24
 25
 26
 27
 28
      00592753-1
                                           12
                           JOINT STATUS CONFERENCE STATEMENT
Case 2:18-ml-02814-AB-PVC Document 1135 Filed 06/11/21 Page 14 of 14 Page ID
                                 #:47981



  1                            CERTIFICATE OF SERVICE
        In re Ford Motor Co. DPS6 Powershift Transmission Products Liability Litigation
  2          USDC, Central District of California Case No. 2:18-ml-02814-AB-PVC
  3
                   I am employed in the County of San Francisco, State of California. I am over
  4
      the age of 18 and not a party to the within action. My business address is 275
  5
      Battery Street, 20th Floor, San Francisco CA 94111.
  6
                   On the date set forth below, I served on the party listed below the foregoing
  7
      document(s) described as:
  8
  9                            JOINT STATUS CONFERENCE STATEMENT
 10        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
 11 Participants in thewith
    the  document(s)          the Clerk of the Court by using the CM/ECF system.
                          case who are registered CM/ECF users will be served by the
 12 CM/ECF      system. Participants in the case who are not registered CM/ECF users will
    be served by mail or by other means permitted by the court rules.
 13        I declare under penalty of perjury under the laws of the United States of
 14 office of athat
    America         the foregoing is true and correct. I declare that I am employed in the
                 member of the bar of this Court at whose direction the service was made.
 15
 16        Executed on June 11, 2021, at San Francisco, California.

 17                                                            /s/ Maria T. San Juan
                                                               Maria T. San Juan
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      00592753-1
                                                     13
                                    JOINT STATUS CONFERENCE STATEMENT
